          4:18-cr-03066-RGK-CRZ Doc # 196 Filed: 02/18/21 Page 1 of 1 - Page ID # 564

                                    UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEBRASKA
    Denise M. Lucks                          OFFICE OF THE CLERK                                             Gabriela Acosta
    Clerk of Court                                    www.ned.uscourts.gov                                Chief Deputy Clerk




       TO:             The Honorable Richard G. Kopf

       FROM:           Clerk, United States District Court

       DATE:           February 18, 2021

       SUBJECT:        4:18-cr-03066 USA v. Aileen Kogera Njoroge

       You are receiving this memorandum because a notice of appeal was filed in this criminal
       case and the clerk’s office cannot process the appeal to the Eighth Circuit until either the
       appellate filing fee is paid or the question of the defendant’s authorization to proceed on
       appeal in forma pauperis is resolved.1

       In order to assist the clerk’s office in its processing of this appeal, please mark the
       appropriate box:

       ‫܆‬[ No separate order will be entered because the defendant is entitled to proceed on
       appeal in forma pauperis without further authorization pursuant to Rule 24(a)(3) of the
       Federal Rules of Appellate Procedure.

       ‫ ܆‬A separate order or further proceedings will be required to address the defendant’s
       authorization to proceed in forma pauperis. The clerk’s office ‫ ܆‬is ‫ ܆‬is not directed to
       set a 30-day case management deadline checking on the status of the processing of this
       appeal.




               1
                 The purpose of this memorandum is to assist in the timely processing of this appeal by notifying
       you that one or more issues may require your attention before the clerk’s office can process the appeal.
       Please feel free to disregard this memorandum if the issue or issues raised will be addressed by a separate
      order.

                                    111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                             Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                            Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
